Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
	The prior art does not disclose a loading circuit that receives the evaluation signal, wherein the loading circuit generates a first pre-set output signal indicating when the temperature signal is between the lower threshold value and the upper threshold value, and wherein the loading circuit generates a second pre-set output signal when the temperature signal is not between the lower threshold value and the upper threshold value, such that the MEMS device functions as a 2-wire electronic sense circuit providing both an indication state and deriving power from an external two-wire sense circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose a method comprising: generating, by the loading circuit, a first pre-set output signal indicating when the temperature signal is between the lower threshold value and the upper threshold value, wherein the electronic loading switch is turned on to couple the first pre-set output signal across a pair of wire bond pads when the temperature signal is between the lower threshold value and the upper threshold value; and generating, by the loading circuit, a second pre-set output signal indicating when the temperature signal is not between the lower threshold value and the upper 
electronic loading switch is turned off to couple » the second pre-set output signal across the pair of wire bond pads when the temperature signal is either below the lower threshold value or above the upper threshold value. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836